Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. Letter “X” [Figs 7A, 7B, and 8].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (3,661,294) [Pearson].
Re Claim 1, Pearson – a retaining wall for fluids – discloses a high-pressure tank [20] comprising: a liner made of resin [42, inner wall, Col. 3 Lines 58-60], and including a tubular body portion and a pair of dome-shaped side end portions [52] provided in opposite ends of the tubular body portion; a fiber reinforced resin layer made of a fiber reinforced resin [46] and covering an outer peripheral surface of the liner [Fig. 2], the fiber reinforced resin layer formed by winding a fiber bundle impregnated with a matrix resin [Col. 3 Line 70 to Col. 4 Line 1]; and a resin layer [43, upper liner] made of the same resin as the matrix resin and provided over an outer surface of the fiber reinforced resin layer, wherein a part of the fiber reinforced resin layer includes a protrusion portion [58] formed by continuously winding the fiber bundle in an overlapped manner along a circumferential direction of the tubular body portion, the part of the fiber reinforced resin layer covering the body portion [Fig. 4].

    PNG
    media_image1.png
    267
    685
    media_image1.png
    Greyscale

.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736